16-3975
     Crowell v. Comm’r of Soc. Sec.




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                   At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
 3   the 1st day of December, two thousand seventeen.
 4
 5   PRESENT:
 6               ROSEMARY S. POOLER,
 7               RICHARD C. WESLEY,
 8               PETER W. HALL,
 9                     Circuit Judges.
10   _____________________________________
11
12   Nathaniel H. Crowell,
13
14                              Plaintiff-Appellant,
15
16                     v.                                                  16-3975
17
18
19   Commissioner of Social Security Administration,
20
21                     Defendant-Appellee.
22   _____________________________________
23
24   Appearing for Appellant:            Nathaniel H. Crowell, pro se, New York, N.Y.
25
26   Appearing for Appellee:             Allison M. Rovner, Assistant United States Attorney (Christopher
27                                       Connolly, Benjamin H. Torrance, Assistant United States
28                                       Attorneys, on the brief), for Joon H. Kim, Acting United States
29                                       Attorney for the Southern District of New York, New York, N.Y.
30
 1        Appeal from a judgment of the United States District Court for the Southern District of
 2   New York (Engelmayer, J.; Pitman, M.J.).
 3
 4       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
 5   DECREED that the judgment of the district court is AFFIRMED.
 6
 7           Appellant Nathaniel Crowell, pro se, sought review of a final decision of the
 8   Commissioner of Social Security (the “Commissioner”) denying his application for disability
 9   insurance benefits, following an adverse decision by an administrative law judge (“ALJ”). He
10   appeals from the district court’s grant of judgment on the pleadings in favor of the Commissioner.
11   We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and
12   the issues on appeal.
13
14            We review de novo a district court’s judgment on the pleadings. Zabala v. Astrue, 595 F.3d
15   402, 408 (2d Cir. 2010). When the judgment upholds a benefits determination by the
16   Commissioner, we conduct a de novo review of the administrative record “to determine whether
17   there is substantial evidence supporting the Commissioner’s decision and whether the
18   Commissioner applied the correct legal standard.” Id. (quoting Machadio v. Apfel, 276 F.3d 103,
19   108 (2d Cir. 2002)). The substantial evidence standard means that “once an ALJ finds facts, we can
20   reject those facts only if a reasonable factfinder would have to conclude otherwise.” Brault v. Soc.
21   Sec. Admin. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (citation and internal quotation marks
22   omitted).
23
24           Upon such review, we conclude that the district court properly ruled that the ALJ applied
25   the correct legal standards, and that both its factual determinations and legal conclusions were
26   supported by substantial evidence. The ALJ correctly determined that Crowell’s chronic diarrhea
27   did not meet 20 C.F.R. Part 404, Subpart P, Appendix 1 – Part A2, Listing 14.08I (“Listing
28   14.08I”), Crowell’s condition did not otherwise render him unable to work, and he had medically
29   improved in 2004 so that he could perform sedentary work. Further, the ALJ substantively applied
30   the treating physician rule, as required. The ALJ supported his decision with substantial evidence
31   from the medical records and testimony. Accordingly, we affirm for substantially the same reasons
32   stated by the magistrate judge in his August 2016 report and recommendation, adopted in full by
33   the district court.
34
35            The Commissioner is correct that Crowell did not meet the criteria of Listing 14.08I. “For a
36   claimant to show that his impairment matches a listing, it must meet all of the specified medical
37   criteria.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (emphasis in original). Listing 14.08I,
38   subsequently reserved as of January 2017, required: “Diarrhea, lasting for 1 month or longer,
39   resistant to treatment, and requiring intravenous hydration, intravenous alimentation, or tube
40   feeding.” 20 C.F.R. Part 404, Subpart P, App. 1, § 14.08I (Eff. December 8, 2014). The regulation
41   defines “resistant to treatment” as “a condition that did not respond adequately to an appropriate
42   course of treatment.” Id. at 14.00(C)(11). As noted by the magistrate judge in her analysis of the
43   treating physician rule, substantial evidence supported the ALJ’s finding that Crowell’s diarrhea
44   was not resistant to treatment.

                                                      2
 1
 2           We also agree with the magistrate judge that the ALJ substantively applied the treating
 3   physician rule in discounting a treating physician’s opinion, despite declining to explicitly discuss
 4   the applicable regulatory framework. The opinion of a treating physician is afforded “controlling
 5   weight so long as it is well-supported by medically acceptable clinical and laboratory diagnostic
 6   techniques and is not inconsistent with the other substantial evidence in the case record.” Burgess
 7   v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (quoting 20 C.F.R. § 404.1527(d)(2)) (internal
 8   punctuation omitted). However, a treating physician’s opinion will not control in all instances. The
 9   regulations require the ALJ to consider several factors, listed in 20 C.F.R. § 404.1527(d)(2) for
10   claims filed before March 27, 2017, in determining how much weight to give a treating physician’s
11   opinion. Id. at 129. Ultimately, an ALJ must “comprehensively set forth [her] reasons for the
12   weight assigned to a treating physician’s opinion.” Id. (quoting Halloran v. Barnhart, 362 F.3d 28,
13   33 (2d Cir. 2004)). An application of the treating physician rule is sufficient when the ALJ
14   provides “good reasons” for discounting a treating physician’s opinion that reflect in substance the
15   factors as set forth in § 404.1527(d)(2), even though the ALJ declines to examine the factors with
16   explicit reference to the regulation. See Halloran, 362 F.3d at 32-33.
17
18           While the ALJ did not explicitly discuss the treating physician rule, he nonetheless stated
19   that Dr. Schwartz’s opinion—to the effect that Crowell satisfied the listing—was contradictory to
20   the rest of the record evidence. Substantial evidence showed that Crowell reported having only
21   “episodic” diarrhea after his November 2002 hospitalization and Dr. Schwartz’s own medical
22   notes did not state that Crowell suffered from diarrhea at the time of her opinion stating that he met
23   Listing 14.08I. Thus, the ALJ provided “good reasons” for discounting Dr. Schwartz’s opinion.
24   See Burgess, 537 F.3d at 129-30.
25
26           We have considered all of Crowell’s remaining arguments and find them to be without
27   merit. Accordingly, we AFFIRM the judgment of the district court.
28
29                                                  FOR THE COURT:
30                                                  Catherine O=Hagan Wolfe, Clerk




                                                       3